DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 1 directed to an invention non-elected without traverse.  Accordingly, claim 1 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Please cancel claim 1.
	
	-END OF AMENDMENT-
Reasons for Allowance
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 2 with particular attention to the feature requiring ‘the plurality of cutoff holes being separation holes along which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Illmer et al. (U.S. 2,296,615) directed to rotor type grinding machine with abrasive tape and Moolenaar et al. (U.S. 6,705,931) directed to a plane sander with exchangeable part of sanding sole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731